Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Claim 1 is amended. New claim 17 is added.
Status of Claims
	Claims 1 – 17 are rejected. 
Response to Arguments 
	The following is in response to applicant’s amendments filed 01/29/21.
	Applicant informs that claim 1 has been amended to include the limitation of “particles (A) comprises natural graphite”, as well as arguing that Takeshi does not teach the use of natural graphite making the previous rejection improper [pg. 7 para.2 and 3]. Further, applicant argues that Takeshi teaches away from the use of natural graphite in the negative electrode active material [pg. 12 para. 2 and 3] making it improper to combine prior art with Takeshi to make obvious the use of natural graphite. 
	The examiner disagrees that Takeshi does not teach the use of natural graphite as Takeshi teaches that an active material other than artificial graphite may be used wherein the examples provided include natural graphite [pg. 5 para. 8 – 11]. Moreover, the examiner finds that although Takeshi teaches that natural graphite has inferior properties such as increased impurities [pg. 2 para. 2] as well as less resistance to damage during swelling of electrode during battery operation, [pg. 3 para. 6] the known use of natural graphite does not become patentable due to it being described as inferior (In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)). Then, Takeshi is sufficient in teaching the use of natural graphite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeshi, WO2017155021A1 (from IDS)(see machine translation).

Regarding claim 1, Takeshi teaches a negative electrode material (negative electrode material)(pg. 1 para. 3) for nonaqueous secondary batteries (nonaqueous)(pg. 7 para. 5), the negative electrode material comprising carbonaceous particles (A) (carbon-based material)(pg. 1 para. 3)  and silicon oxide particles (B) (silicon material)(pg. 1 para. 3)(silicon oxide)(pg. 4 para. 7) and satisfying the following a) to c):
a) the average particle size (50% cumulative particle size from the smaller particle side; d50) is 3 μm to 30 μm (first and second graphite material as well as silicon have d50 containing values within the range of 3 μm – 20 μm)(pg. 3 para 2)(pg. 4 para. 9), and the 10% cumulative particle size from the smaller particle side (d10) is 0.1 μm to 10 μm (first and second graphite material as well as silicon have d50 containing values within the range of 0.1 μm – 10 μm)(pg. 3 para 2)(pg. 4 para. 9);
values given for the particle size distribution satisfy the relationship of R1 such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9); and
c) the ratio (R2=d50/d10) between the d50 and the d10 is 1.7 to 5 (values given for the particle size distribution satisfy the relationship of R2 such that values within the claimed range are present)(pg. 3 para 2)(pg. 4 para. 9).
wherein the carbonaceous particles (A) comprise natural graphite (natural graphite) [pg. 5 para. 8 – 11]

Regarding claim 2, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the ratio (R3=d50b/d50a) between the average particle size of the silicon oxide particles (B) (50% cumulative particle size from the smaller particle side; d50b) and the average particle size of the carbonaceous particles (A) (50% cumulative particle size from the smaller particle side; d50a is 0.01 to 1 (values given for the particle size distribution satisfy the relationship of R3 such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 3, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the ratio (R4=d50b/d10a) between the d50b of the silicon oxide particles (B) and the 10% cumulative particle size from the smaller particle side (d10a) of the carbonaceous particles (A) is 0.01 to 2 (values given for the particle size distribution satisfy the relationship of R4 such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 4, Takeshi teaches The negative electrode material for nonaqueous secondary batteries according to claim 1, wherein, with regard to the carbonaceous particles (A), the d50a is 5 μm to 30 μm, and the ratio (R50a=d90a/d10a) between the 90% cumulative particle size from the smaller particle side (d90a) and the 10% cumulative particle size from the smaller particle side (d10a) is 3 to 10 (values given for the particle size distribution satisfy the relationship of R50a  such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 5,   Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein, with regard to the silicon oxide particles (B), the d50b is 0.1 m to 20 μm, and the ratio (R1b=d90b/d10b) between the 90% cumulative particle size from the smaller particle side (d90b) and the 10% cumulative particle size from the smaller particle side (d10b) is 3 to 15 (values given for the particle size distribution satisfy the relationship of R1b such that values within the claimed range are present) (pg. 3 para 2)(pg. 4 para. 9).

Regarding claim 6,   Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the 10% cumulative particle size from the smaller particle side (d10b) of the silicon oxide particles (B) is 0.001 μm to 6 μm (d10 is 0.01 μm or more)(pg. 4 para. 9).

Regarding claim 7,  Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, comprising the carbonaceous particles (A) and the silicon oxide particles (B) at a ratio of 30:70 to 99:1 ([weight of carbonaceous particles (A)]:[weight of silicon oxide particles (B)]) (weight % of silicon is between 40 – 70%)(pg. 5 para. 3)(weight % of first carbon material is 0.5 – 20%)(pg. 3 para. 5) (weight % of second carbon material is 20 – 90%)(pg. 4 para.3).

Regarding claim 10, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the ratio (Mo/MSi) of the number of oxygen atoms (Mo) with respect to the number of silicon atoms (MSi) in the silicon oxide particles (B) is 0.5 to 1.6 (SiOx 0<x<2)(pg.4 para. 7).

Regarding claim 13, Takeshi teaches a negative electrode (negative electrode)(pg. 6 para. 3) for nonaqueous (nonaqueous secondary battery)(pg. 7 para. 4) secondary batteries, the negative electrode comprising:
a current collector (current collector)(pg. 6 para. 3)  ; and
an active substance layer formed on the current collector (active material formed on collector)(pg. 6 para. 3),
wherein the active substance layer comprises the negative electrode material for nonaqueous secondary batteries according to claim 1.

Regarding claim 14,   Takeshi teaches a nonaqueous secondary battery (nonaqueous secondary battery)(pg. 7 para. 4) comprising:
positive electrode)(pg. 7 para. 4);
a negative electrode (negative electrode)(pg. 6 para. 3); and
an electrolyte (electrolyte)(pg. 8 para. 3),
wherein the negative electrode is the negative electrode for nonaqueous secondary batteries according to claim 13.

Regarding claim 15, Takeshi teaches the nonaqueous secondary battery according to claim 14, wherein the electrolyte (electrolyte)(pg. 8 para. 3), is an electrolyte solution contained in a nonaqueous solvent (electrolytic solution in a nonaqueous solvent)(pg. 7 para. 5-6)

Regarding claim 17, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, wherein the carbonaceous particles (A) do not contain artificial graphite (natural graphite) [pg. 5 para. 8 – 11].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Yamada, US20180013146A1.

Regarding claim 8, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, Further Takeshi teaches the graphite used in the active material to have a spherical shape (pg. 10 para. 3)(pg. 3 para 7).. 
Takeshi does not teach wherein the carbonaceous particles (A) have a circularity of 0.88 or higher as determined by a flow-type particle image analysis.
Yamada teaches a carbon containing negative active material for use in a nonaqueous secondary battery [0087] wherein the carbon material has a circularity of 0.9 or greater [0042]. Further, Yamada teaches that when the circularity is 0.9 or greater the diffusibility of the 
It would have been obvious to one skilled in the art at the time of filing to combine the active material of Takeshi with the circularity of Yamada to improve diffusibility of the electrolytic solution as well as low-temperature input and output characteristics.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Asami, JP2013200984A (from IDS)(see machine translation).

Regarding claim 9, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1.
Takeshi does not wherein the carbonaceous particles (A) comprise a spheroidized graphite.
Asami teaches a negative electrode active material containing silicon and carbonaceous particles wherein the carbonaceous particles are spheroidized graphite. Further, Asami teaches the spheroidized graphite to have rapid charge and discharge properties [0015]. 
It would have been obvious to one skilled in the art at the time of filing to combine the spheroidized graphite with the carbonaceous particles of Takeshi to benefit from the rapid charge and discharge properties of spheroidized graphite.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Hirose, US20110159368A1.

Regarding claim 11,   Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1, 
Takeshi does not teach wherein the silicon oxide particles (B) comprise zero-valent silicon atoms.
Hirose teaches a negative electrode active material a carbonaceous material (graphite deposited on surface of active material)[0061], and a silicon material (silicon core and coating layer in negative active material layer)[0044][0045] wherein the silicon material comprise zero-valent silicon atoms [0085]. Further, Hirose teaches the higher valence silicon atoms negatively impacting battery performance by increasing electrical resistance. 
It would have been obvious to one skilled in the art at the time of filing to combine the zero-valent silicon atoms taught in Hirose with the silicon particles of Takeshi to avoid the negative impact of higher valence silicon atoms. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 1 above, and further in view of Fukuoka, JP2009205950A (see machine translation).

Regarding claim 12, Takeshi teaches the negative electrode material for nonaqueous secondary batteries according to claim 1,

Fukuoka teaches a negative active material for use in a nonaqueous secondary battery [0020] wherein silicon microcrystals [0016] are dispersed in a silicon dioxide [0008]. Further, Fukuoka teaches the addition of the silicon microcrystals to have an extremely improved capacity and cycle characteristics [0007].
	It would have been obvious to ones skilled in the art at the time of filing to combine the negative electrode material of Takeshi with the silicon microcrystals of Fukuoka to achieve improved capacity and cycle characteristics. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi, WO2017155021A1 (see machine translation) as applied to claim 15 above, and further in view of Ishii, US20170149100A1.

Regarding claim 16, Takeshi teaches the nonaqueous secondary battery according to claim 15. 
Takeshi does not teach wherein the electrolyte solution contains lithium difluorophosphate, and the content thereof is 0.01% by weight to 2° by weight with respect to the whole electrolyte solution.
Ishii teaches a nonaqueous secondary battery wherein the electrolyte contained in an electrolytic solution with a nonaqueous solvent contains lithium difluorophosphate in a concentration of 0.05 mol/L – 0.10 mol/L (same as concentration used in applicant specification [0262])[0062][0063]. Further, Ishii teaches the addition of lithium difluorophosphate to the [0014] that significantly suppresses the disconnection of conductive pathways [0018]. 
It would have been obvious to one skilled in the art at the time of filing to combine the electrolytic solution of Takeshi with the lithium difluorophosphate additive of Ishii to suppress the disconnection of conduction pathways.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                        

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796